UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-4565


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JORDAN DELANEY WEIL,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. James C. Dever III, District Judge. (7:18-cr-00159-D-1)


Submitted: July 22, 2021                                          Decided: August 18, 2021


Before MOTZ, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Geoffrey W. Hosford, HOSFORD & HOSFORD, PC, Wilmington, North Carolina, for
Appellant. Robert J. Higdon, Jr., United States Attorney, Jennifer P. May-Parker, Assistant
United States Attorney, Kristine L. Fritz, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jordan Delaney Weil appeals the 108-month sentence imposed following his guilty

plea to possession of a firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)(1).

In applying the Sentencing Guidelines, the district court overruled two of Weil’s objections

and calculated a Guidelines range of 100 to 120 months. On appeal, Weil challenges the

court’s resolution of these two Guidelines issues, as well as the substantive reasonableness

of his sentence. However, assuming without deciding that the court made the errors Weil

alleges, we conclude that such errors are harmless. So, we affirm.

       A Guidelines error is harmless—and, thus, does not warrant reversal—if “(1) the

district court would have reached the same result even if it had decided the Guidelines issue

the other way, and (2) the sentence would be reasonable even if the Guidelines issue had

been decided in the defendant’s favor.” United States v. Mills, 917 F.3d 324, 330 (4th Cir.

2019) (brackets and internal quotation marks omitted); see United States v. McDonald, 850

F.3d 640, 643 (4th Cir. 2017) (discussing assumed error harmlessness inquiry). Here, the

district court explicitly stated that a 108-month upward variance sentence was warranted

under the pertinent 18 U.S.C. § 3553(a) factors. Because the “court made it abundantly

clear that it would have imposed the same sentence . . . regardless of the advice of the

Guidelines,” United States v. Gomez-Jimenez, 750 F.3d 370, 382 (4th Cir. 2014), we

conclude that the first prong of the assumed error harmlessness inquiry is satisfied.

       Turning to the second prong, we consider whether the sentence is substantively

reasonable, taking into account the Guidelines range that would have applied absent the

assumed errors. Mills, 917 F.3d at 331. To be substantively reasonable, a sentence must

                                             2
be “sufficient, but not greater than necessary,” to satisfy the goals of sentencing. 18 U.S.C.

§ 3553(a). In reviewing a sentence outside the Guidelines range, we “may consider the

extent of the deviation, but must give due deference to the district court’s decision that the

§ 3553(a) factors, on a whole, justify the extent of the variance.” Gall v. United States,

552 U.S. 38, 51 (2007).

       Weil’s 108-month sentence was roughly 50% longer than the high end of the 57-to-

71-month Guidelines range that would have applied had his objections been sustained. As

the district court indicated, an upward variance of this magnitude was warranted in light of

Weil’s significant criminal record, his leadership role in a gang, his use of multiple firearms

to facilitate drug trafficking, and the need to protect the public by incapacitating him. Thus,

we conclude that Weil’s upward variance sentence is substantively reasonable and,

consequently, that the purported miscalculation of Weil’s Guidelines range is harmless.

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                  AFFIRMED




                                              3